Exhibit 99 ValueVision Media Reports First Quarter 2014 Results MINNEAPOLIS, MN – May 21, 2014 – ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer operating as ShopHQ (www.shophq.com), today announced operating results for its fiscal 2014 first quarter (Q1’14) ended May 3, 2014. ValueVision will host an investor conference call/webcast today at 4:30 pm ET, details below. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Q1 '14 Q1 '13 5/3/2014 5/4/2013 Change Net Sales $ $ 6
